DETAILED ACTION

This Office Action is responsive to the submission filed on 08/10/2022. 
Status of the claims:
Claims 1-52 were pending.
Claims 1-52 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including a submission, filed on  08/10/2022. Since the submission appears to be a bona fide attempt to provide a complete reply to the previous Office Action by the Applicant, finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the submission filed on 08/10/2022 has been entered.

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed in response the rejection of claims 1-17, 19-24, 26-52 under 35 U.S.C. 103 as being unpatentable over Friedrich in view of Hohe has been fully considered by the Examiner. It is noted, however, that the claims have been amended. The amendment, specifically to  the Independent claims 1, 40-41, 49-52 include new features which are not in previously rejected claims. Further, the amendment is the result of prior art reference thus does narrow the scope of the claims. Furthermore the amendment is made for facilitating expeditious prosecution of the application (see REMARKS, Pages 14-15) not just to clarify subject matter already present, thus the amendment is related to patentability issue. Accordingly, the Applicant’s Arguments/Remarks are thoroughly reviewed but considered moot, in light of the claims amendment. Moreover, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Currently Amended Independent claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter “wherein a change of the environmental parameter leads to an automatic change of the at least one signal parameter” which was not described in the specification in such a way as to explicitly convey to the Examiner that the inventor or a joint inventor at the time the application was filed had possession of the claimed subject matter. 
Each of currently amended Independent claims 40, 41, 49, 50, 51 & 52 contain somehow similar feature as currently amended independent claim 1 and are thus do not comply with the written description requirement of 35 U.S.C. 112(a) for the same reason stated above with claim 1.
Each of claims 2-39, 42-48 are dependent claims having claim 1, 40, & 41, respectively, as base claims. These dependent claims are rejected under 35 USC § 112(a) as failing to comply with the written description requirement of 35 U.S.C. 112(a) at least by reason of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Currently Amended Independent claim 1 is rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. The claim recites the limitation “wherein a change of the environmental parameter leads to an automatic change of the at least one signal parameter.”  The Examiner finds said claim limitation indefinite when read in view of the Original Specification, as a whole. For the purpose of art consideration on the merits, said claim will be construed, based on the teaching (for example, Page 2, lines 5-10 of the Original Specification)  that the data transmitter compensates a data transmitter-side change of the signal parameter prior to estimating the signal parameter or the environmental parameter. To meet the definiteness requirement under 35 U.S.C. 112(b), the original specification must provide the needed guidance so that the claimed subject matter is readily discernable to a person of ordinary skill in the art. See, e.g., Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004).
Each of currently amended Independent claims 40, 41, 49, 50, 51 & 52 contain somehow similar feature as currently amended independent claim 1 and are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter for the same reason stated above with claim 1.
Each of claims 2-39, 42-48 are dependent claims having claim 1, 40, & 41, respectively, as base claims. These dependent claims are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter at least by reason of their dependency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19-24, 26-52 are rejected under 35 U.S.C. 103 as being unpatentable over US8767868 to Friedrich et al. (“Friedrich”) in view of US2010/0217556 to Hohe et al. (“Hohe”) (The comments in parentheses apply to the prior art document)

RE claim 1, Friedrich discloses a data transmitter (e.g. transmitter 100a of Fig. 1a, 2a), a method for transmitting a signal (e.g. Title and Col. 2, lines 10-15 of Friedrich), a non-transitory digital storage medium having a computer program stored thereon to perform the method (e.g. Figs. 1a-1c, 2a, Col. 2 lines 20-25); the transmitter/method/non-transitory digital storage medium comprising: a transmitter configured to transmit a transmit signal (e.g. Friedrich Fig. 1a, 2a, Col. 3, lines 33-35: the transmitter is configured to provide (transmit) a modulated transmit signal), wherein at least one signal parameter of the transmit signal is influenced by an environmental parameter acting on the data transmitter (e.g. Friedrich, Col. 19, lines 44-50 and Col. 4, lines 30-40: the transmitter is configured to adapt (change) the transmitted signal based upon detected parameters when providing the modulated transmit signal, wherein the at least one detected parameter of the transmit signal comprises an environmental parameter or an environmental condition associated with the transmitter. For example, the environmental parameters in the received signal 103 are monitored (detected) and serve to calibrate or readjust the circuit parts (the resolution of the digital circuit parts) of the transmitter 100a), such that the at least one signal parameter depends on the at least one environmental parameter in an environment of the data transmitter (e.g. Friedrich, Col. 4, lines 25-40: the at least one detected parameter such as a temperature, may be detected by the transmitter 100a so as to vary, in response to the changing ambient conditions, the resolution when providing the modulated transmit signal 101. Furthermore (e.g. Friedrich Col. 3, lines 30-50), the transmitter 100a adapts to the changing requirements (which are determined by the at least one detected  parameter)), wherein a change of the environmental parameter leads to an automatic change of the at least one signal parameter (e.g. Friedrich, Figs. 1a, 2a and Col. 4, lines 30-40: the environmental parameters in the received signal are monitored (detected) and serve to calibrate or readjust the circuit parts (the resolution of the digital circuit parts) of the transmitter prior to providing the modulated transmit signal); a changer for changing the at least one signal parameter configured to additionally change the at least one signal parameter of the signal of the transmit  signal (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit (transmitter) is configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter; and Col. 19, lines 44-50: the transmitter is configured to adapt (change) the transmitted signal based upon detected parameters when providing the modulated transmit signal, wherein the at least one detected parameter of the transmit signal comprises an environmental parameter or an environmental condition associated with the transmitter)10.
The subject matter of claim 1 differs from Friedrich in that Friedrich does not expressly recite or illustrate a designated means for changing or a “changer” element. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of the signal processing circuit (transmitter) which is configured to adapt (change) the transmitted signal based upon detected parameters when providing the modulated transmit signal; and wherein the at least one detected parameter of the transmit signal comprises an environmental parameter or an environmental condition associated with the transmitter, as taught in the above referenced Figure and Columns, can be construed as data transmitter of Frydrych comprising means for changing or “Changer”. Besides, a means for changing or “changer” for changing the at least one signal parameter of the signal of the transmit signal is rather firmly established in the industry of wireless communication. For example, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the transmitter disclosed by Friedrich with the knowledge generally available to one of ordinary skill in the art or with Hohe’s teaching or suggestion in order for additionally change the at least one signal parameter of the signal on which the transmitted signal depends. In combination, Friedrich is not altered in that Friedrich continues to output the modulated transmit signal. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

RE claim 2, Friedrich discloses data transmitter according to claim 1, 15wherein the changer for changing the signal parameter is configured to provide the at least one signal parameter with an offset to change the at least one signal parameter (e.g. Col. 8, lines 65 thru Col. 9, lines 3).
  
RE claim 3, Friedrich discloses data transmitter according to claim 2, 20wherein the at least one signal parameter is at least two signal parameters (e.g. Col. 4, lines 20-40), wherein the changer for changing the signal parameter is configured to provide the at least two signal parameters with an offset each to change the at least two signal 25parameters (e.g. Figs. 1, 2A, Col. 1, lines 35-40 and Col. 4, lines 20-40).  
 
RE claim 4, Friedrich discloses data transmitter according to claim 2, wherein the offset is a constant offset and/or a time-varying offset (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55).
  
RE claim 5, Friedrich discloses data transmitter according to claim 2, wherein the offset is a random or pseudo-random offset (e.g. Fig. 3 and Col. 10, lines 35-60: wherein the varying (i.e. changing) a resolution (i.e. signal parameter) are based sequence of numbers or digital data satisfying statistical randomness placed upon the transmit signal quality based on type of error that may not exceed the data rate-dependent value, shown in FIG. 3).  

RE claim 6, Friedrich discloses data transmitter according to claim 2, wherein the offset comprises two offset components changing differently over time (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10). 
 
RE claim 7, Friedrich discloses data transmitter according to claim 2, wherein the offset comprises two offset components (e.g. Col. 4, lines 20-40), 10wherein a first offset component of the two offset components is a constant offset component, and wherein a second offset component of the two offset components is a time-varying offset component (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10).  

RE claim 8, Friedrich discloses data transmitter according to claim 6, 15 wherein the offset comprises two offset components, wherein a first offset component of the two offset components is based on a time- varying function (e.g. Col. 4, lines 20-40),20 and wherein a second offset component of the two offset components is based on a random or pseudo-random process (e.g. Fig. 3 and Col. 10, lines 35-60).  

RE claim 9, Friedrich discloses data transmitter according to claim 2, 25 wherein the data transmitter is configured to derive the offset from an immanent parameter of a communication system of the data transmitter or a message to be transmitted with the transmit signal (e.g. Fig. 3 and Col. 10, lines 35-60: drive by varying the resolutions (signal parameters) based on ambient conditions and/or based on the detected parameters, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets).

RE claim 10, Friedrich discloses 30data transmitter according to claim 2, wherein the data transmitter is configured to transmit encrypted information on the offset with the signal or a further signal (e.g. Col. 12, lines 15-20: the modulated signal on the basis of digital transmit data signal are encoded, wherein the type of encoding represent the highest requirements with respect to data protection).  

RE claims 11 and 46-47, Friedrich discloses data transmitter according to claim 2, wherein the data transmitter is configured to derive the offset from a cryptographic key 5or pair of keys known to the data transmitter and a data receiver (e.g. Fig. 3, Col. 10, lines 35-60 and Col. 12, lines 15-20).  

RE claim 12, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to provide the signal parameter with a 10correction factor depending on the environmental parameter in the environment of the data transmitter to acquire a corrected signal parameter (e.g. Fig. 3 and Col. 10, lines 35-60: provides the varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets); wherein the changer for changing the signal parameter is configured to change the corrected signal parameter (e.g. Figs. 1, 2A, Col. 1, lines 35-40: a signal processing circuit configured to vary (i.e. change) a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter).
  
RE claim 13, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a modulation index or a change of the same (e.g. Col. 10, lines 30-40): the varying resolution (signal parameter) is based on values of the modulation index that is used in the QAM-x modulation scheme), 20wherein the offset is a modulation index offset (e.g. Fig. 3 and Col. 10, lines 35-60).

RE claim 14, Friedrich discloses data transmitter according to claim 13, wherein the modulation index offset is average-free across an averaging length (e.g. Col. 12, lines 15-20: the modulated signal on the basis of digital transmit data signal are encoded, wherein the type of encoding represent the highest requirements with respect to data protection).   

RE claim 15, Friedrich discloses data transmitter according to claim 13, wherein the modulation index offset is adapted in dependence on an accumulated modulation index offset depending on a bit sequence to be transmitted (e.g. Col. 10, lines 30-40): the varying resolution (signal parameter) is based on values of the modulation index that is used in the QAM-x modulation scheme). 
 
RE claim 16, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a symbol rate or a change of the same (e.g. Fig. 3, Col. 2, lines 10-20, Col 4, lines 5-10: wherein providing the modulated transmit signal comprises varying (i.e. changing) a resolution (i.e. signal parameter, e.g. symbol rate), - 60 -Attorney File No. 110971-9382.US01 wherein the offset is a symbol rate offset (e.g. Fig. 3, and Col. 10, lines 35-60).

RE claim 17, Friedrich discloses data transmitter according to claim 1, 5 wherein the signal parameter is a transmitting time or a change of the same (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55)., wherein the offset is a time offset (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55).  

RE claim 19, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a carrier frequency or a change of the same (e.g. Col. 4, lines 55-60), 20wherein the offset is a frequency offset ((e.g. Fig. 3 and Col. 10, lines 35-60: the varying resolutions (signal parameters) wherein the requirement is placed upon the transmit signal offset defined over sub-carriers, OFDM frames and packets (i.e. Carrier frequency)).
  
RE claim 20, Friedrich discloses data transmitter according to claim 19, wherein the changer for changing the signal parameter is configured to provide the 25carrier frequency with a random frequency offset (e.g. Fig. 3 and Col. 10, lines 35-60: wherein the varying resolution (i.e. signal parameter) is based sequence of numbers or digital data satisfying statistical randomness placed upon the transmit signal quality based on type of error that may not exceed the data rate-dependent value, shown in FIG. 3).  

RE claim 21, Friedrich discloses data transmitter according to claim 19, wherein the changer for changing the signal parameter is configured to select the 30frequency offset in dependence on a maximum possible offset of a clock generator of the data transmitter and a receiver-side search range (e.g. Fig. 3 and Col. 4, lines 10-40).  

RE claim 22, Friedrich discloses data transmitter according to claim 19, - 61 -Attorney File No. 110971-9382.US01 wherein the data transmitter is configured to provide the carrier frequency with a correction factor depending on the environmental parameter in the environment of the data transmitter in order to correct an influence of the environmental parameter on the 5carrier frequency (e.g. Fig. 3 and Col. 10, lines 35-60: provides the varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets), wherein the changer for changing the signal parameter is configured to select the frequency offset in dependence on a receiver-side search range and the correction factor (e.g. Fig. 3 and Col. 4, lines 10-40).  

RE claim 23, Friedrich discloses data transmitter according to claim 19, wherein the data transmitter is configured to transmit the signal based on frequency hopping using a plurality of carrier frequencies (e.g. Col. 4 lines 10-55),15 wherein the changer for changing the signal parameter is configured to provide at least two of the plurality of carrier frequencies with different frequency offsets (e.g. Col. 4 lines 10-55)15.  

RE claim 24, Friedrich discloses data transmitter according to claim 23, 20wherein the frequency offsets are smaller than a receiver-side tolerance width of a detection (e.g. Col. 3, lines 60-65: reducing the resolution (e.g. a bit width) in order to meet (e.g. with a maximum resolution) that may be applied to the modulated transmit signal and further configure to reduce said resolution).  

RE claim 26, Friedrich discloses data transmitter according to claim 19, 30wherein at least one of the frequency offsets lies between discrete regulation points of a PLL raster of a clock generator of the data transmitter or multiples thereof (e.g. Fig. 2A and Col. 7, lines 50-60, Col. 8, lines 5-15).  

RE claim 27, Friedrich discloses data transmitter according to claim 19, - 62 -Attorney File No. 110971-9382.US01 wherein the signal comprises encrypted information on the different frequency offsets (e.g. Col. 12, lines 15-20: the modulated signal based on the digital transmit data signal are encoded, wherein the signal comprises information of the highest requirements (i.e. encryption) with respect to data protection).  

RE claims 28 and 44-45, Friedrich discloses data transmitter according to claim 19,  5 wherein the data transmitter is configured to determine the different frequency offsets based on an immanent parameter of a communication system of the data transmitter or based on a part of the message to be transmitted with the signal (e.g. Fig. 3 and Col. 10, lines 35-60: drive by varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets).  

RE claim 29, Friedrich discloses data 10 transmitter according to claim 1, wherein the signal parameter is a phase or a change of the same, wherein the offset is a phase offset (Fig. 10 Col. 10, lines 35-40, Col. 11, lines 57-65: wherein the requirement is placed upon the phase and/or amplitude accuracy).  

RE claim 30, Friedrich discloses data transmitter according to claim 29, wherein the changer for changing the signal parameter is configured to provide at least two symbols of the signal with different phase offsets (e.g. Col. 2, lines 10-20, Col 4, lines 5-10: wherein providing the modulated transmit signal comprises varying (i.e. changing) a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter).
  
RE claim 31, Friedrich discloses data transmitter according to claim 29, wherein the phase offsets are selected so that they converge towards zero across an averaging length (e.g. Fig. 3 and Col. 10, lines 35-60).  

RE claim 32, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a transmitting power or a change of the same, 30wherein the offset is a transmitting power offset Col. 10, lines 30-60).  . 
 
RE claim 33, Friedrich discloses data transmitter according to claim 1, - 63 -Attorney File No. 110971-9382.US01 wherein the environmental parameter is - a temperature, - a humidity, - an atmospheric pressure, 5- an electromagnetic radiation, - a brightness, - a movement and/or - a vibration or a change of the same (e.g. Col. 4, lines 15-40, Col. 6, lines 60-65, Col. 10, lines 30-35).  

RE claim 34, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to adapt the change of the signal parameter in dependence on installation conditions (e.g. Col. 4, lines10-35: modifies the change of signal parameter in dependence on the data transmitter condition).
  
RE claim 35, Friedrich discloses data transmitter according to claim 34, wherein the data transmitter is configured to determine the installation conditions based on received signal strength indication, RSSI, measurement (e.g. Col. 4, lines 10-35, Col. 6, lines 60 thru Col. 7, line 5: modifies the change of signal parameter in dependence on the data transmitter condition Signal quality of the received (indicated) signal).

RE claim 36, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to adaptively adapt the change of the signal parameter in dependence on a telegram length or sub-data packet length or a number 25of coded bits (e.g. Col. 3, lines 60-65: adapts the resolution (e.g. a bit width) in order to meet required resolution that may be applied to the modulated transmit signal).  

RE claim 37, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to provide two signal parameters of the 30signal with offsets (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10), wherein the offsets of the two signal parameters at least partly compensate each other (e.g. Col. 4, lines 1-5 & 20-40: serve to calibrate or readjust the signal parameters).  

RE claim 38, Friedrich discloses data transmitter according to claim 1, - 64 -Attorney File No. 110971-9382.US01 wherein the data transmitter knows receiving limits of a data receiver receiving the signal, 5wherein the data transmitter is configured to change the signal parameter taking into account the receiving limits (e.g. Col. 4, lines 20-40 and Col. 6, lines 60 thru Col. 7, line 5: changes the signal parameter according to the receiving side limits).  

RE claim 39, Friedrich discloses System (e.g. Figs. 2A-2B), comprising:  10a data transmitter according to claim 1 (e.g. Fig. 1, 2A), and a data receiver (e.g. Fig. 2B), wherein the data receiver is configured to receive a signal (e.g. Col. 11, lines 55-65), wherein at least one signal parameter of the signal is changed (e.g. Col. 12, lines 30-40).  

RE claims 1540, 41, 50, and 52, Friedrich discloses a data receiver, a method for receiving a transmit signal, and a non-transitory digital storage medium having a computer program stored thereon to perform the method (e.g. Figs. 1b, 2b of Friedrich), wherein the data receiver is configured to receive a transmit signal of a data transmitter (e.g. Friedrich Figs. 1b, 2b, Col. 5, lines 33-40, Col. 11, lines 1-10: receive a transmitted signal 111 from a data transmitter), wherein the transmit signal or a generation of the transmit signal depends on a clock signal of a clock generator of the data transmitter (e.g. Friedrich, Fig. 3 and Col. 4, lines 10-40, Col. 5, lines 33-40, Col. 11, lines 1-10: generation of the transmit signal depends on a clock signal of the data transmitter),20 wherein a signal parameter of the transmit signal is influenced by an environmental parameter in an environment of the data transmitter, such that the signal parameter depends on an environmental parameter (e.g. Friedrich, Col. 4, lines 25-40: the at least one detected parameter such as a temperature, may be detected by the transmitter 100a so as to vary, in response to the changing ambient conditions, the resolution when providing the modulated transmit signal 101. Furthermore (e.g. Friedrich Col. 3, lines 30-50), the transmitter 100a adapts to the changing requirements (which are determined by the at least one detected  parameter. Moreover, (e.g. Friedrich Col. 22, lines 1-15) the signal processing circuit, at the receiver, is configured to vary a resolution of at least one of the one or more digital circuit components in dependence on a detected or predefined parameter when providing the digital receive data signal, wherein the detected or predefined parameter comprises a parametric or environmental condition associated with signal processing circuit), and so that a change of the environmental parameter leads to an automatic change of signal parameter (e.g. Friedrich, Figs. 1a, 2a and Col. 4, lines 30-40: the environmental parameters in the received signal are monitored (detected) and serve to calibrate or readjust the circuit parts (the resolution of the digital circuit parts) of the transmitter prior to providing the modulated transmit signal), wherein the signal or a parameter on which the signal parameter of the signal depends is additionally changed at the data transmitter-side (e.g. Friedrich Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit (transmitter) is configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter; and Col. 19, lines 44-50: the transmitter is configured to adapt (change) the transmitted signal based upon detected parameters when providing the modulated transmit signal, wherein the at least one detected parameter of the transmit signal comprises an environmental parameter or an environmental condition associated with the transmitter)10, wherein the data receiver is configured to determine the signal parameter of the transmit signal (e.g. Friedrich Fig. 1b, 2b, Col. 5, line 35-40, Col. 11, lines 1-10: determines the signal parameter received from the transmitter) and to determine, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is exposed (e.g. Friedrich Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the detected or predefined parameter comprises at least one environmental condition (parameter) associated with the clock generator of the signal processing circuit), 25wherein the data transmitter is configured to compensate a data transmitter-side additional change of the signal parameter prior to estimating the signal parameter of the environmental parameter ((e.g. Friedrich, Col. 19, lines 44-50 and Col. 4, lines 30-40: the transmitter is configured to adapt (change) the transmitted signal based upon detected parameters when providing the modulated transmit signal, wherein the at least one detected parameter of the transmit signal comprises an environmental parameter or an environmental condition associated with the transmitter. For example, the environmental parameters in the received signal 103 are monitored (detected) and serve to calibrate or readjust the circuit parts (the resolution of the digital circuit parts) of the transmitter 100a).  
The subject matter of claims 40, 41, 50, 52 differs from Friedrich in that Friedrich does not expressly recite claim languages such as “environmental parameter” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, and/or “wherein the received/detected signal comprises an environmental condition associated with the signal processing circuit” as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 19, lines 45-50 of Friedrich, can be construed as said language. Besides, a transmitted/received signal is influenced by environmental parameters is well established in wireless communication systems. For example Hohe teaches or suggests, in the same technical field, a means for changing and signal influenced by environmental parameters  (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 40, 41, 50, 52.

RE claims 42, 43, 48, Friedrich discloses a method and a non-transitory digital storage medium having a computer program stored thereon (e.g. Figs. 2A-2B), comprising: 10a data receiver (e.g. Fig. 2B), wherein the data receiver is configured to receive a signal of a data transmitter (e.g. Fig. 2B: configured to receive a signal of a data transmitter), wherein the signal or a generation of the signal depends on a clock signal of a 15clock generator of the data transmitter (e.g. Col. 4, lines 5-10), wherein the data receiver is configured to determine a signal parameter of the signal and to determine, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is 20exposed (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40), wherein the data transmitter is configured to compensate a data transmitter- side change of the signal parameter prior to estimating the signal parameter or the environmental parameter (e.g. Col. 2, lines 10-20, Col 4, lines 5-10, Col. 12, lines 30-40: changes the resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected parameter and compensates the corruption),25 or a data receiver, wherein the data receiver is configured to receive a signal of a data transmitter (e.g. Fig. 2B: configured to receive a signal of a data transmitter), wherein the signal or a generation of the signal depends on a clock signal of a 30clock generator of the data transmitter (e.g. Col. 4, lines 5-10) , - 67 -Attorney File No. 110971-9382.US01 wherein the data receiver is implemented to compensate an additional tolerance caused by a data transmitter-side change of at least one signal parameter of the signal (e.g. Col. 12, lines 30-40).  



Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected claim 17 and base claim 1, but would be allowable if rewritten in independent form including all of the limitations of  the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected claim 24 and base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632